Citation Nr: 1739281	
Decision Date: 09/14/17    Archive Date: 09/29/17

DOCKET NO.  09-50 515	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1. Entitlement to service connection for chondromalacia patella, right knee.

2. Entitlement to service connection for chondromalacia patella, left knee.

3. Entitlement to an initial compensable rating for pectus excavatum.

4. Entitlement to an initial compensable rating for epicondylitis, right elbow (right elbow condition). 


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

N.S. Pettine, Associate Counsel
INTRODUCTION

The Veteran served on active duty from September 2006 to September 2008.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

In August 2015, the Board remanded the case for further development.  The matter has now returned to the Board for appellate review.


FINDINGS OF FACT

1. The evidence of record demonstrates that the Veteran's chondromalacia patella of the right knee is etiologically related to service.

2. The evidence of record demonstrates that the Veteran's chondromalacia patella of the left knee is etiologically related to service.

3. The evidence of record fails to demonstrate that the Veteran's pectus excavatum resulted in Forced Expiratory Volume in one second (FEV-1) of at least 71 to 80 percent predicted, or FEV-1/Forced Vital Capacity (FEV-1/FVC) of 71 to 80 percent, or Diffusion Capacity of the Lung for Carbon Monoxide by the Single Breath Method (DLCO (SB)) of 66 to 80 percent predicted.

4. The evidence of record fails to demonstrate that the Veteran's right elbow condition limits flexion of the right forearm to at least 100 degrees.






CONCLUSIONS OF LAW

1. The criteria for service connection for chondromalacia patella of the right knee  have been met.  38 U.S.C.S. § 1110, 5103A, 5107 (LexisNexis 2017); 38 C.F.R. §§ 3.102, 3.303 (2017).

2. The criteria for service connection for chondromalacia patella of the left knee  have been met.  38 U.S.C.S. § 1110, 5103A, 5107 (LexisNexis 2017); 38 C.F.R. §§ 3.102, 3.303 (2017).

3. The criteria for an initial compensable rating for pectus excavatum have not been met.  38 U.S.C.S. §§ 1155, 5107 (LexisNexis 2017); 38 C.F.R. §§ 4.96, 4.97, Diagnostic Code 6842 (2017).

4. The criteria for an initial compensable rating for a right elbow condition have not been met.  38 U.S.C.S. §§ 1155, 5107 (LexisNexis 2017); 38 C.F.R. §§ 4.71a, Diagnostic Code 5206 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection for Chondromalacia Patellae of the Left and Right Knees

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.S. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the current disability and an in-service precipitating disease, injury or event.  Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).  Consistent with this framework, service connection is warranted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent, the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); Jandreau, 492 F.3d at 1376-77.

Following a review of the evidence of record, the Board finds that the Veteran's current chondromalacia patellae to be etiologically related to service.  Accordingly, the Board will grant the Veteran's claims.  38 C.F.R. § 3.303.

At the outset, the Board finds that the Veteran has a current disability of the left and right knees.  Specifically, during an October 2008 VA examination, the examiner diagnosed the Veteran with bilateral chondromalacia patellae.

Next, in regard to an in-service injury, in his December 2009 substantive appeal, the Veteran stated that he did not have any problems with his knees before service.  The Veteran then stated that he began having knee problems around 2007 which he felt was a result of being in the infantry in the United States Marine Corps.  

Lastly, the Board finds a sufficient nexus linking the Veteran's bilateral chondromalacia patellae to service.  Specifically, in a June 2017 medical opinion, a Veterans Health Administration (VHA) clinician opined that it was at least as likely as not that the Veteran's bilateral chondromalacia patellae had its onset in or was otherwise related to service.  In support of her opinion, the VHA clinician stated that the nature of the activities performed in the line of duty as an infantry soldier could cause chondromalacia patellae.

The Board is cognizant that, in October 2008, a VA examiner stated that the Veteran had a preexisting bilateral knee condition after playing soccer as a child.  However, in the August 2015 remand, the Board determined that this opinion was inadequate as it was based upon factual inaccuracies.  As such, it has minimal probative value.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  

In sum, the Board finds that the preponderance of the evidence demonstrates that the Veteran's current bilateral chondromalacia patella is related to service.  Accordingly, the Board will grant the Veteran's claims.  38 C.F.R. §§3.303

Increased Rating Claims

As an initial matter, in the August 2015 remand, the Board directed the RO to afford the Veteran with VA examinations to determine the nature, extent, and severity of the Veteran's service-connected pectus excavatum and right elbow condition.  June 2016 documentation associated with the Veteran's claims file indicates that these requested VA examinations were scheduled for May 2016 and the Veteran failed to report.  Accordingly, the Board finds that there has been substantial compliance with prior remand instructions and another remand for additional VA examinations is not necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).

Further, 38 C.F.R. § 3.655(b) states that "[w]hen a claimant fails to report for an examination scheduled in conjunction with an original compensation claim," VA is to assign a rating based on the available evidence of record.  Accordingly, the Board shall assign an initial disability rating for the Veteran's pectus excavatum and right elbow condition based upon the record as it presently stands.

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Rating Schedule.  38 U.S.C.S. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7.

Where, as here, a Veteran expresses dissatisfaction with the assignment of an initial rating following an award of service connection for a disability, separate, or "staged," ratings can be assigned for separate periods of time based on the facts found.  Fenderson v. West, 12 Vet. App. 119 (1999).  Staged ratings are appropriate for any rating claim when the factual findings show distinct time periods during the appeal period where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505, 510 (2007).

Pectus Excavatum

Currently, the Veteran is in receipt of an initial noncompensable rating pursuant to 38 C.F.R. § 4.97, Diagnostic Code 6842, for pectus excavatum.  The Board finds this to be the most appropriate diagnostic code for the Veteran's disability as it the diagnostic code specifically assigned for the rating pectus of excavatum.

Diagnostic Codes 6840 through 6845 are rated pursuant to the general rating formula for restrictive lung disease (general rating formula).  Under the general rating formula, a 10 percent rating is warranted if: FEV-1 is 71 to 80 percent of predicted value; or FEV-1/FVC is 71 to 80 percent; or DLCO (SB) is 66 to 80 percent predicted.

A 30 percent rating is warranted if: FEV-1 is 56 to 70 percent predicted; or FEV-1/FVC is 56 to 70 percent; or DLCO (SB) is 56 to 65 percent predicted.

A 60 percent rating is warranted if: FEV-1 is 40 to 55 percent predicted; or FEV-1/FVC is 40 to 55 percent; or DLCO (SB) is 40 to 55 percent predicted; or the Veteran has a maximum oxygen consumption of 15 to 20 milliliters per kilogram per minute (with cardiorespiratory limit).

Lastly, a 100 percent rating is warranted if: FEV-1 is less than 40 percent predicted; or if FEV-1/FVC is less than 40 percent; or DLCO (SB) is less than 40 percent predicted; or maximum exercise capacity is less than 15 ml/kg/min oxygen consumption (with cardiac or respiratory limitation); or the Veteran has cor pulmonale (right heart failure); or the Veteran has right ventricular failure; or the Veteran has pulmonary hypertension (shown by Echo or cardiac catheterization); or the Veteran has episodes of acute respiratory failure; or if the Veteran requires outpatient oxygen therapy.

In addition to the rating criteria above, the Board notes that 38 C.F.R. § 4.96 mandates that, when using values obtained from pulmonary function tests to rate a claimant, VA must use post-bronchodilator results.  

Accordingly, in light of the above principles, the Board finds that, after reviewing the entirety of the record, the Veteran's pectus excavatum warrants the assignment of an initial noncompensable rating for the entire claim period.  Accordingly, the Board will deny the claim.  

Throughout the course of the appeal, the Veteran was afforded VA respiratory conditions examinations in October 2008 and April 2015.  During the October 2008 examination, the Veteran complained of chest pain beginning in 2006 that occurred after carrying an increased weight load during training.  The Veteran stated that the pain was severe, lasted up to 10 minutes at a time, and caused dyspnea.  The Veteran also complained of asthma.  The examiner noted a history of wheezing in addition to chest pain.

The examiner recorded pectus excavatum during a pulmonary examination.  A pulmonary function test revealed spirometry within normal limits, with normal lung volumes and diffusing capacity.  The examiner stated that the Veteran's pectus excavatum caused the Veteran chest pain, with mild effects on usual daily activities.

The Veteran's next VA examination occurred in April 2015.  However, during this examination, the examiner did not comment upon the Veteran's pectus excavatum.  Rather, the examiner diagnosed the Veteran with only asthma and commented that that there was no change in the Veteran's pulmonary status.  The examiner did not perform any new pulmonary function testing.

From the disability picture painted by VA examination reports of record, the Veteran's pectus excavatum does not warrant the assignment of an initial compensable disability rating as the Veteran's FEV-1 was not 71 to 80 percent of predicted value; the Veteran's FEV-1/FVC did not measure 71 to 80 percent; and DLCO (SB) was not 66 to 80 percent predicted value.  See 38 C.F.R. § 4.97, Diagnostic Code 6842.  The Board finds this disability picture supported by the other evidence of record.

Specifically, a November 2008 pulmonary function test conducted at the Birmingham, Alabama VA Medical Center (VAMC) produced the following post-bronchodilator results: FEV-1 of 94 percent of predicted value; FEV-1/FVC of 83 percent; and DLCO (SB) of 100 percent.  Such results do not warrant the assignment of a compensable disability rating under Diagnostic Code 6842.

Accordingly, the Board will deny the Veteran's claim for an initial compensable disability rating for pectus excavatum.  In reaching this conclusion, the Board has considered the applicability of the benefit of the doubt doctrine but finds that it is not applicable because the preponderance of the evidence is against the claim.  See 38 U.S.C.S. § 5107(b).

Right Elbow Condition

Moving to the Veteran's remaining increased rating claim, the Veteran is currently in receipt of an initial noncompensable rating under 38 C.F.R. § 4.71a, Diagnostic Code 5206 for a right elbow condition.  Under Diagnostic Code 5206, a 10 percent rating is assigned for forearm flexion limited to 100 degrees in both the dominant (major) arm and minor arm.  A 20 percent rating is assigned for forearm flexion limit to 90 degrees in the dominant arm or 90 degrees or 70 degrees in the minor arm.  A 30 percent rating is assigned for forearm flexion limited to 70 degrees in the dominant arm or 55 degrees in the minor arm.  A 40 percent rating is assigned for forearm flexion limited to 55 degrees in the dominant arm or 45 degrees in the minor arm.  Lastly, a 50 percent rating is assigned for forearm flexion limited to 50 degrees in the dominant arm.

When evaluating joint disabilities rated on the basis of limitation of motion-such as the elbow-VA must consider granting a higher evaluation in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991). 

The Court of Appeals for Veterans Claims (Court) in Mitchell v. Shinseki explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance, as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing.  25 Vet. App. 32; see also 38 C.F.R. §§ 4.40, 4.45.  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  In evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.

The intent of the schedule is to recognize painful motion with joint or particular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  The provisions of 38 C.F.R. § 4.59, which relate to painful motion, are not limited to arthritis and must be considered when raised by the Veteran or when reasonably raised by the record.  Burton v. Shinseki, 25 Vet. App. 1 (2011).

In light of the above principles, after reviewing the evidence of record, the Board finds that the Veteran's right elbow condition warrants the assignment of an initial noncompensable rating for the entire claim period.  Accordingly, the Board will deny the claim.   

Throughout the course of the appeal, the Veteran was afforded a VA examination in October 2008.  During this examination, the Veteran identified that he was right hand dominant.  The Veteran reported pain, stiffness, weakness, and effusion of the right elbow.  Upon examining the Veteran's extremities, the examiner reported no visible abnormalities.  During range of motion testing, flexion was to 145 degrees with no pain demonstrated.  X-rays of the elbow revealed that the Veteran's elbow joint was preserved with no acute fractures or dislocations.  The examiner diagnosed the Veteran with right elbow epicondylitis and commented that this condition did not produce any significant occupational effects or effects on any activity of daily living. 

Separate from the October 2008 VA examination, a review of the Veteran's medical records currently associated with the claims file does not show any treatment for the Veteran's right elbow condition.

Thus, from the evidence currently of record, the Board finds that an initial compensable rating for a right elbow condition is not warranted.  Specifically, the record demonstrates that the Veteran's right forearm flexion was not limited to at least 100 degrees.  See 38 C.F.R. § 4.71a, Diagnostic Code 5206.  Rather, during the October 2008 VA examination, right forearm flexion was recorded to 145 degrees with no pain.  As such, the Board will deny the Veteran's claim.  In reaching this conclusion, the Board has considered the applicability of the benefit of the doubt doctrine but finds that it is not applicable because the preponderance of the evidence is against the claim.  See 38 U.S.C.S. § 5107(b).


ORDER

Entitlement to service connection for chondromalacia patellae of the right knee is granted.

Entitlement to service connection for chondromalacia patellae of the left knee is granted.

Entitlement to an initial compensable rating for pectus excavatum is denied.

Entitlement to an initial compensable rating for a right elbow condition is denied.



____________________________________________
S.C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


